Citation Nr: 1212139	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-42 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder to include as secondary to service-connected lower extremity disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to October 1979 and October 1981 to May 1990.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision by the Veterans Administration (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for a low back disorder to include as secondary to a service-connected lower extremity disability.  The Veteran disagreed and perfected an appeal.  In February 2012, the Veteran and her spouse testified in support of the Veteran's claim at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disorder.  She contends that her service-connected chondromalacia of the left knee with patellar malalignment, service-connected patellar malalignment of the right knee and service-connected residuals of fracture of the left tibia and fibula, have combined to produce an antalgic gait which in turn has aggravated or caused her low back disorder.  The Veteran was seen in April 2008 by a VA examiner who reviewed the Veteran's VA claims folder and opined that the Veteran's "low back condition is less likely as not caused by or a result of the service-connected" disabilities.  He further opined that there was no evidence that the Veteran's "gait abnormality is a contributor to" the Veteran's diagnosed degenerative disc disease (DDD) and osteoarthritis of the lumbosacral spine.  Subsequently, the Veteran submitted the May 2008 opinion of Dr. F.B., a private physician, who determined after examining the Veteran and obtaining her history that the Veteran's constant back pain "can be caused by her multiple orthopedic leg problems."  Finally, the Veteran submitted evidence at the February 2012 hearing that shows that the VA examiner is a neurologist by training and that Dr. F.B. is an orthopedic surgeon, and has argued that the Board should, therefore, give more probative value to Dr. F.B.'s opinion.  See hearing transcript at page 18.  

In offering guidance on the assessment of the probative value of medical opinion evidence, the Court of Appeals for Veterans Claims (Court) has instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 467 (1993).   The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).     

After review of both opinions, the Board observes that neither provides an adequate explanation for why the physicians reached their opposing conclusions and opinions.  The VA examiner provided a conclusory statement regarding whether the Veteran's gait has had an aggravating effect on her low back disorder and the private examiner provided a speculative opinion.  The Veteran also submitted a March 2004 article by Dr. I.H., M.D., that addresses in a general nature the physiological link between limping and back pain.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  The Court, however, has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The record includes November 2002 VA and private evaluations that report the Veteran had no abnormal gait; a March 2004 VA physical therapist note stating that the Veteran develops an "antalgic gait" after she walks for a short distance; a June 2004 treatment note that states the Veteran "ambulates well;" and subsequent examination or treatment notes that indicate the Veteran walks with a limp or has an abnormal gait.  

In sum, the record includes evidence that the Veteran has a current low back disorder to include DDD and osteoarthritis of the lumbosacral spine, and evidence that she has been service-connected for three separate lower extremity disabilities.  As discussed above, the medical evidence regarding a nexus between those service-connected disabilities and her claimed back disorder is not sufficient for the Board to make a decision in this case.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).

For those reasons, the Board remands the claim for an examination by a VA orthopedic spine surgeon or neurosurgeon in light of the issue involved who should examine the Veteran, review the medical evidence including the article by Dr. I.H., and provide an opinion whether it is at least as likely as not that the Veteran's service-connected disabilities of the lower extremities cause or aggravate the lumbar spine disability.  

In addition, it is noted that the notice provided to the Veteran in April 2008 pursuant to the Veterans Claims Assistance Act did not include notice as to how to substantiate a claim on a direct basis.  As the RO considered whether the current lumbar spine disability is directly related to service in the rating decision and the statement of the case, supplemental notice should be provided on remand.

Finally, it is noted that the Veteran receives medical care through VA.  Accordingly, recent records of VA treatment dating from August 2010 should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).
During the hearing, the Veteran also referenced care through Dr. Bono.  As it is unclear whether all records from Dr. Bono have been submitted, the appellant should be requested to either submit or sufficiently identify any additional records so VA can assist her with obtaining relevant records.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran in writing and notify her how she can substantiate her claim for service connection for a lumbar spine disorder as directly related to service pursuant to the Veterans Claims Assistance Act.  

Also inform her that she can submit or sufficiently identify any additional records in support of her claim, including any records from Dr. Bono that are not already of record.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Ensure that VA treatment records dating from August 2010 are associated with the record.

3.  Following completion of the above development, schedule the Veteran for a VA examination with an orthopedic spine surgeon or a neurosurgeon in light of the questions involved herein.  The examiner should review the claims folder and indicate in the examination report that such review was conducted.  The examiner should provide a description of the nature and extent of the Veteran's lumbosacral condition.

The examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that current disability of the lumbar spine is related to active service.  In addition, examiner should address whether the service-connected disabilities of the lower extremities (e.g., chondromalacia of the left knee patella with patellar malalignment and minor degenerative changes, patellar malalignment of the right knee with minor degenerative changes, and residuals of a fracture of the left tibia and fibula), to include a resulting limp, caused the Veteran's lumbar spine disability.  Also, did the service-connected disabilities, including any resulting limp, aggravate (worsen) the lumbar spine disability.  The examiner's attention is directed to the March 2004 article by Dr. Harrington concerning limping and back pain that was submitted by the appellant in February 2012. 

The examiner's opinion may include reference to clinical and medical evidence to include reference to relevant medical literature.

4.  Ensure the above development has been properly completed and that the examination report and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


